DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 2 in the reply filed on July 01, 2021 is acknowledged.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, claim 1 is indefinite to the measurement (including sample size and location) of “grain size” and subsequently the standard deviation of the grain size (which is dependent on the indefinite grain size   The specification provides specific methods for the grain size ([0041]), but it is unclear whether the claims are limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Regarding claim 2, claim 2 is rejected for its incorporation of the above due to its dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (JP2016196703A machine translation), hereinafter Fujioka.
 
Element
Cls. 1 (2)
Fujioka Cls. 1-3*
Fujioka Rationale to Optimize+ 
C
0.10-0.70
0.001-0.80
Sufficient to stabilize austenite and increase strength; limited to avoid toughness decrease due to precipitation of Cr carbide and cementite (Pg. 3 [9])
Si
0.05-0.50
0.001-5.0
Sufficient to suppress formation of Cr carbide and cementite and limited to avoid a decrease in toughness (Pg. 4 [5])

Regarding claims 1 and 2, Fujioka teaches a high-Mn steel material (Abstract) that is 95% or more volume fraction austenite (base phase austenite) with a austenite crystal grain size of 20 to 200 microns (Abstract; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) and a composition in mass as shown in the below table (Cls. 1-3).  Fujioka does not specifically teach wherein a standard deviation of the grain size is 9 microns or less.  However, the method of measuring grain size is indefinite to the sample size, location and further method details, as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that a sample size, location and method could be selected such that the standard deviation of the grain size calculates to 9 microns or less, as it is well known in the art that the particle size of the austenite grains can be adjusted and controlled through a pinning effect (Pg. 6 [5]-[6]).  
Table 

20-30
15.0-35.0
Sufficient to stabilize austenite, limited to avoid deterioration of hot workability and surface cracking (Pg. 3 [10])
P
≤ 0.030
≤ 0.02
Present as an impurity, limited to avoid deterioration of toughness (Pg. 4 [3])
S
≤ 0.0070
0.0001-0.01
Present as an impurity, limited to avoid deterioration of toughness (Pg. 4 [4])
Al
0.01-0.07
0.001-5.0
Sufficient to suppress formation of Cr carbide and cementite and limited to avoid toughness decrease in toughness (Pg. 4 [5])
Cr
0.5-7.0
0.01-10.0
Sufficient to stabilize austenite, improve corrosion resistance and strength, limited to avoid deterioration in toughness (Pg. 3 [11])
Ni
0.01-0.1
≤ 3.0
Sufficient to improve stability and austenite strength, limited to avoid deterioration of toughness and permeability of the welded portion (Pg.4 [9])
Ca
0.0005-0.0050
≤ 0.01
Sufficient to form fine oxides and oxysulfides, limited to avoid decrease in toughness (Pg. 4 [6])
N
0.0050-0.0500
0.0001-0.10
Sufficient to improve HAZ toughness and stabilize austenite, limited to avoid toughness deterioration (Pg. 4 [1])
O
≤ 0.0050
0.001-0.01
Limited to avoid deterioration of toughness (Pg. 4 [2])

< 0.0050
0.001-0.05
Sufficient to provide thermal stability and suppress coarsening of the HAZ particle size, limited to avoid toughness deterioration (Pg. 3 [12])
Nb
< 0.0050
≤ 0.05
Sufficient to improve strength, limited to avoid decrease in toughness (Pg. 4 [7])
Fe & inevitable impurities
balance
Balance
N/A balance
Cu
One more of these (Cl. 2)
≤ 1.0
≤ 3.0
Sufficient to stabilize, strengthen austenite; limited to avoid hot workability deterioration (Pg. 4 [8])
Mo

≤ 2.0
≤ 3.0
Sufficient to improve stabilization and strengthening of austenite, limited to optimize saturation and cost (Pg. 4 [10])
W

≤ 2.0
≤ 0.10

V

≤ 2.0
≤ 3.0
Sufficient to improve strength, limited to avoid decrease in toughness (Pg. 4 [7])
Mg

0.0005-0.0050
≤ 0.01
Sufficient to suppress formation of Cr carbide and cementite and limited to avoid a decrease in toughness (Pg. 4 [5])
REM

0.0010-0.0200
0.0002-0.01


*Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

+All elements are result effective variables, which are provide a motivation to experiment to reach a workable product in the claimed CRC range (MPEP 2144.05 II. B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/HUMERA N. SHEIKH/                                                                                   Supervisory Patent Examiner, Art Unit 1784                                                                                                                     						

/K.A.C./Examiner, Art Unit 1784